                    Case 18-50274-BLS       Doc 75     Filed 02/26/19    Page 1 of 2



                              UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

    In re:                                        :   Chapter 11
                                                  :
    TK HOLDINGS INC., et al.,                     :   Case No. 17-11375 (BLS)
                                                  :
                     Debtors. 1                   :   Jointly Administered
                                                  :
                                                  :
    Automotive Coalition for Traffic Safety,      :
    Inc.,                                         :
                                                  :
                     Plaintiff,                   :
                                                  :   Adv. Pro. No. 18-50274 (BLS)
              v.                                  :
                                                  :
    Joseph J. Farnan, Jr., not individually but   :   RE: Doc. Nos. 1, 12, 13, 20, 21 and 28
    solely as Trustee of the Reorganized TK       :
    Holdings Trust, and Joyson Safety             :
    Systems Acquisition, LLC,                     :
                                                  :
                     Defendants.                  :


                  JOYSON SAFETY SYSTEMS ACQUISTION LLC’S NOTICE OF
               DEPOSITION OF AUTOMOTIVE COALITION FOR TRAFFIC SAFETY,
                             INC. UNDER FED. R. CIV. P. 30(b)(6)


             Pursuant to Fed. R. Civ. P. 30(b)(6) Defendant Joyson Safety Systems Acquisition LLC

(“Joyson”), will take the deposition of Plaintiff Automotive Coalition for Traffic Safety, Inc.

(“ACTS” or “Plaintiff”) on March 12, 2019, at the offices of Benesch, Friedlander, Coplan &



1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal
tax identification number, as applicable, are: Takata Americas (9766); TK Finance, LLC (2753);
TK China, LLC (1312); TK Holdings Inc. (3416); Takata Protection Systems Inc. (3881); Interiors
in Flight Inc. (4046); TK Mexico Inc. (8331); TK Mexico LLC (9029); TK Holdings de Mexico
S. de R.L. de C.V. (N/A); Industrias Irvin de Mexico, S.A. de C.V. (N/A); Takata de Mexico, S.A.
de C.V. (N/A); and Strosshe-Mex, S. de R.L. de C.V. (N/A). Except as otherwise set forth herein,
the Debtors’ international affiliates and subsidiaries are not debtors in these chapter 11 cases. The
location of the Debtors’ corporate headquarters is 2500 Takata Drive, Auburn Hills, Michigan
48326.
               Case 18-50274-BLS        Doc 75       Filed 02/26/19    Page 2 of 2



Aronoff LLP, 222 Delaware Avenue, Suite 801, Wilmington, DE 19801-1611, or as otherwise

agreed. The deposition will begin at 9:00 a.m.

       ACTS shall designate one or more persons who consent to testify on behalf of ACTS as to

the matters set forth in Schedule A.

       The deposition shall continue from day to day until completed and will be recorded

stenographically. The deposition may also be videotaped. You are invited to attend and participate

as provided by the Federal Rules of Civil Procedure.



                                             Respectfully submitted,

 Dated: February 26, 2019                     /s/ Stephen M. Ferguson
                                              BENESCH, FRIEDLANDER,
                                                   COPLAN & ARONOFF LLP
 Of Counsel:                                  Stephen M. Ferguson (# 5167)
                                              222 Delaware Avenue, Suite 801
 BROOKS KUSHMAN P.C.                          Wilmington, Delaware 19801
 Frank A. Angileri                            Telephone: (302) 442-7010
 Linda D. Mettes                              Facsimile: (302) 442-7012
 Robert C.J. Tuttle                           sferguson@beneschlaw.com
 Amy C. Leshan
 1000 Town Center, 22nd Floor                 Attorneys for Defendant Joyson Safety Systems
 Southfield, Michigan 48075                   Acquisition LLC
 Telephone: (248) 358-4400
 Facsimile: (248) 358-3351
 fangileri@brookskushman.com
 lmettes@brookskushman.com
 rtuttle@brookskushman.com
 aleshan@brookskushman.com




                                                 2
